Order denying the defendant’s motion to dismiss the complaint herein, pursuant to rule 106 of the Rules of Civil Practice, in so far as appealed from, modified so as to provide that the motion be granted to the extent of dismissing the second cause of action. As so modified, the order is affirmed, without costs, with leave to defendant to answer within ten days from the entry of the order hereon. (Goldstein v. Goldstein, 283 N. Y. 146.) Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.